DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search and/or examination burden.  This is not found persuasive because as stated in the restriction requirement, Group I can be made by a materially different process since the double walled stator housing structure of Claim 1, Group 1 does not require the second stator housing wall having an inlet and an outlet as required in Claim 13 of Group II.  Further, the process as claimed can be used to make another and materially different product since Group I, Claim 1 does not require that the second stator housing wall have an inlet and an outlet.  Further, Group I does not require of manufacturing the double walled stator housing structure using additive manufacturing techniques, as required in Group II and therein the product as claimed can be made by another and materially different process.  Therein, the two groups are distinct and separate inventions.  Therein, there exists a search burden in searching for two different inventions that are distinct and separate.
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-12 are examined and claims 13-20 are withdrawn. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “snub and hourglass shape” recited in claims 5 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 8, change: “minimize heat transfer between the first stator housing wall and the second stator housing wall.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites “wherein the at least one support structure is a snub”.  The definition and structural features associated with the term “snub” are unclear.  Merriam-Webster defines the term “snub” as an act or an instance of rebuking or treating with contempt or neglect.  Applicant’s specification in [0019], [0032], and [0043] does not provide a definition of the term “snub” and does not reference the feature in the drawings.  Therein, it is unclear of the term “snub” in context with respect to the claim because the use of “snub” is not consistent with an ordinary and generally-understood meaning of the term as explained in the definition from Merriam-Webster.
Therein, in light of the claim limitation “snub”, a person of ordinary skill in the art would not be informed of the boundaries of what constitutes infringement between a support structure that is a “snub” and a support structure that is not a “snub”.  Therein, the claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2019/0271237 A1).
Regarding claim 1, Martin et al. discloses a double walled stator housing ([0001]), the housing (100) comprising: a first stator housing wall (104); a second stator housing wall (102) located radially outward from the first stator housing wall (as shown in Figs. 2-3, and 5, [0034]); an air gap located between the first and the second stator housing walls (flow path of cooling air between the first (104) and second (102) walls, [0060], Fig. 5); and at least one support structure (structure 106, [0051], [0053]) attached to the first stator housing wall and the second stator housing wall (structure 106 extends from first wall 104 to second wall 102, [0051], as shown in Fig. 5), spanning the air gap (cooling air flow paths within structure, 106, [0059]) and configured to minimize heat transfer between the first wall and the second wall (structure 106 resists the growth motions associated with thermal growth, and therein limits heat transfer, [0056], lines 5-9; tuning and varying the lattice structure affects the heat conduction which affects the thermal response due to heat transfer from the inner wall 104 to the outer wall 102, [0056]; Further, the limitation “configured to minimize heat transfer between the first wall and the second wall” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
Regarding claim 3, Martin et al. discloses wherein the first stator housing wall (104), the second stator housing wall (102), the air gap (flow path of cooling air between the first (104) and second (102) walls, [0060], Fig. 5), and the at least one support structure (structure 106, [0051], [0053]) work together to maintain an external temperature of the second stator housing wall (102) at or below 450°F (232°C) during operation of the engine (The limitation “work together to maintain an external temperature of the second stator housing wall (102) at or below 450°F (232°C) during operation of the engine” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114); further the walls structures (102, 104) along with the structure (106) function together as shown in Fig. 3 and Fig. 5 to resist thermal growth as a thermal response; the configuration of the structure 106 is used to resist thermal growth, [0056]; since all of the structural limitations are disclosed by Martin et al., the structure disclosed by Martin et al. is capable of performing the recited functional language).  
Regarding claim 4, Martin et al. discloses wherein the at least one support structure are two support structures axially spaced apart from one another (as shown in Fig. 5’ below, support structure comprises of two axially spaced hourglass support structures “a” and “b”; further, there are at least two axially spaced support structures 106 shown in Fig. 5).

    PNG
    media_image1.png
    402
    587
    media_image1.png
    Greyscale

Fig. 5’
Regarding claim 5, Martin et al. discloses wherein the at least one support structure (106) is a snub and has an hourglass shape (due to the indefiniteness of the claim as stated in the 112 section, the claim is interpreted as the support structure having an hourglass shape.  As shown in Figs. 2-5, the support structure 106 has an hourglass shape, [0052], lines 13-18).
Regarding claim 7, Martin et al. discloses wherein the at least one support structure (106) is a lattice network ([0051], [0052]).
Regarding claim 8, Martin et al. discloses wherein the lattice network is formed of a repeating network of spar assemblies (as shown in Fig. 5’, for instance, there is a repeating network (i.e. pattern/linkage) of two axially spaced hourglass spar assemblies “a” and “b”;  Fig. 2 shows a continuous, repeating network of spar assemblies in a hourglass shape configuration).
.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Propheter-Hinckley et al. (US 2016/0290647 A1).
Regarding claim 1, Propheter-Hinckley et al. discloses a double walled stator housing (Fig. 3B), the housing comprising: a first stator housing wall (311); a second stator housing wall (312) located radially outward from the first stator housing wall (as shown in Figs. 3B); an air gap located between the first and the second stator housing walls (flow path of cooling air between the first (311) and second (312) walls, [0051], Fig. 3B); and at least one support structure (structure “A” labeled in Fig. 3B’ below) attached to the first stator housing wall and the second stator housing wall (structure “A” extends from first wall 311 to second wall 312, as shown in Fig. 3B’), spanning the air gap (cooling air flow paths within gap between the first and second walls [0051]) and configured to minimize heat transfer between the first wall and the second wall (the limitation “configured to minimize heat transfer between the first wall and the second wall” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)). 

    PNG
    media_image2.png
    629
    617
    media_image2.png
    Greyscale

Fig. 3B’
Regarding claim 2, Propheter-Hinckley et al. discloses an inlet and an outlet in the second stator housing (per the indefinite rejection above, “the second stator housing” is interpreted as the second stator housing wall.  Propheter-Hinckley discloses an inlet “B”, Fig. 3B’, of hole 314 in second stator housing wall 312 and an outlet “C”, Fig. 3B’, of the hole 314 within the second stator housing wall 312, hole 314 outputs air flow, [0051]).

Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahan et al. (US 9080447 A1).
Regarding claim 1, McMahan et al. discloses a double walled stator housing (Fig. 6, Col. 1, lines 10-15), the housing comprising: a first stator housing wall (50); a second stator housing wall (140) located radially outward from the first stator housing wall (as 
Regarding claim 6, McMahan et al. discloses wherein the at least one support structure (160) is a rib (rib, 160, Col. 6, lines 55-57).
Regarding claim 12, McMahan et al. discloses wherein the at least one support structure (160) is integral and conformal with the first and second stator housing walls (structure 160 can be cast as a singular component with first wall 50 and can be made integral with second wall 140, Col. 7, lines 55-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0271237 A1).
Regarding claim 9, Martin et al. discloses all of the limitations of claim 8 as stated above, but does not specifically disclose wherein each spar assembly has a cubic shape.  Martin et al. does, however, disclose that the spar assembly of the support structure 106 can have different cross-sectional configurations as such as honeycomb or hexagonal configuration, as well as other cross-sectional configurations and shapes ([0052]).
The Applicant has not disclosed that having each spar assembly have a cubic shape (see paragraphs [0036], [0045] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  As stated above, Martin et al. does disclose that the spar assembly of the support structure 106 can have different cross-sectional configurations as such as honeycomb or hexagonal configuration, as well as other cross-sectional configurations and shapes ([0052]) and thus it appears that the cross-sectional shape configuration of the spar assemblies taught by Martin et al. would perform equally well with the cubic shape as claimed by applicant, and it would have been an obvious matter of design choice to modify the cross-sectional shape of the spar assembly to be of a cubic shape.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0271237 A1) in view of Propheter-Hinckley et al. (US 2016/0290647 A1).
Regarding claim 10, Martin et al. discloses wherein the lattice network is formed of a repeating network of spar assemblies (as shown in Fig. 5’, for instance, there is a repeating network (i.e. pattern/linkage) of two axially spaced hourglass spar assemblies “a” and “b”;  Fig. 2 shows a continuous, repeating network of spar assemblies in a hourglass shape configuration).  Martin et al. further teaches of cubic shape spar assembly via a design choice rationale (as stated in the rejection of claim 8 above).
Martin et al. does not specifically disclose wherein each spar forming the spar assembly has a diameter from 0.005 inches (0.13 mm) to 0.02 inches (0.51 mm), inclusive.
Propheter-Hinckley et al. teaches of lattice structures used within gas turbine engines, which is within the same field of endeavor as the claimed invention. Specifically, Propheter-Hinckley et al. teaches of a lattice structure (500) formed from spar elements (526, Fig. 5C), which have a diameter (as shown in Fig. 5C).  The advantage of such structure is that the spar elements have a pass through (530) which allows metered air to pass through the lattice structure for cooling purposes to increase the part life ([0069]) of the structure.  With respect to the size and dimensions of the spar elements, Propheter-Hinckley et al. further teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).   

	With regard to the claimed dimensions recited in the claim, the Applicant has not disclosed that having the spar diameter be between 0.005 inches (0.13 mm) to 0.02 inches (0.51 mm), inclusive (see paragraph [0022], [0037], [0046] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  As stated above, Propheter-Hinckley et al. teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).  Therein, it appears that the diameter taught by the combination of Martin et al. and Propheter-Hinckley et al. would perform equally well with the claimed dimensions as claimed by the Applicant, and it would have been an obvious matter of design choice to modify the diameter of the spars to the claimed dimensions.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).


Martin et al. does not specifically disclose wherein each spar has a length from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive.
Propheter-Hinckley et al. teaches of lattice structures used within gas turbine engines, which is within the same field of endeavor as the claimed invention. Specifically, Propheter-Hinckley et al. teaches of a lattice structure (500) formed from spar elements (526, Fig. 5C), which has a length (as shown in Fig. 5C).  The advantage of such structure is that the spar elements have a pass through (530) which allows metered air to pass through the lattice structure for cooling purposes to increase the part life ([0069]) of the structure.  With respect to the size and dimensions of the spar elements, Propheter-Hinckley et al. further teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).   
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin et al. in view of Propheter-Hinckley et al. by using the tubular structure for the spars (taught in Fig. 5C of Propheter-Hinckley et al.) to form the spar assembly because the advantage of such structure configuration for the spar elements having a pass through (530) is that it 
	With regard to the claimed dimensions recited in the claim, the Applicant has not disclosed that having the spar length be from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive (see paragraph [0022], [0038], [0047] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  As stated above, Propheter-Hinckley et al. teaches that the lattice structure elements can be sized and shaped according to the requirements of the design ([0068], lines 1-20).  Therein, it appears that the length taught by the combination of Martin et al. and Propheter-Hinckley et al. would perform equally well with the claimed dimensions as claimed by the Applicant, and it would have been an obvious matter of design choice to modify the length of the spars to the claimed dimensions.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        09/16/2021